Meyer, J.
(dissenting). I dissent and vote to reverse for the reasons stated in the dissenting opinion of Mr. Presiding Justice Francis T. Murphy, Jr. (64 AD2d 583-584), to which I *594would add, in light of the reasoning of the majority in this court, that while the action against police department defendants cannot proceed because plaintiffs have settled the action as to them, the promulgation of General Order 5-77 by the Director of the Probation Department does not moot the action as to the remaining defendants. As to them plaintiffs are entitled to a trial.
Judges Gabrielli and Wachtler concur with Judge Fuchs-berg; Judge Jones concurs in result in a separate opinion in which Judge Jasen concurs; Judge Meyer dissents and votes to reverse in a memorandum; Chief Judge Cooke taking no part.
Order affirmed, without costs.